Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
1.	Applicant’s arguments, see page 10, line 6, filed 14 June 2022, with respect to the rejection of Claims 1 and 3-10 under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (United States Patent Publication No. US 2015/0086911 A1), hereinafter Tsuruta; and Claims 1-2, 4-6 and 8-10 under 35 U.S.C. 102(a)(2) as being anticipated by Arai et al. (United States Patent Publication No. US 2019/0384174 A1), hereinafter Arai; have been fully considered but they are not persuasive. Applicant argues the amendments to Claim 1 of the present application require the withdrawal of the rejections of record. This argument is unpersuasive. MPEP §2123(I) states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” With regards Tsuruta, the highlighted paragraphs previously cited comprise the limitations of the now-amended Claim 1. Focusing on the amendments made, Paragraph [0140] states, when defining the “D” moiety, which comprises the R1, R2, and L1 moieties of the present application:

In the general formula (11) described above, the divalent linking group represented by D includes —COO—, —OCO—, —CO—, —O—, —S—, —NH—, —SO—, —SO2-, a thiocarbonyl group, —NRCO— (R represents a hydrogen atom, an alkyl group having 1 to 10 carbon atoms or a cycloalkyl group having 6 to 20 carbon atoms), a linear or branched alkylene group (preferably 1 to 10 carbon atoms), a cycloalkylene group (preferably 3 to 10 carbon atoms), and an arylene group (may have a substituent having preferably 6 to 15 carbon atoms and is monocyclic or polycyclic), and may be a combination of a plurality of these groups described above.

This meets the limitations of the now-amended R1, R2, and L1 moieties of Claim 1 of the present application. Furthermore, in the prior paragraph [0139] it defines “n” therein as an integer of 1 to 5, which, when 2, satisfies the now-amended Formula (1) variables of “m” and “n” to be 1 of the present application. Thus, while Formula (1) has been amended, Tsuruta still meets the limitations of the now-amended Claim 1. Furthermore, with regards to Arai, Arai teaches in Paragraph [0561] Formula (b1-r-an12) which meets the limitations of the now-amended Claim 1. It specifically allows for a divalent C1-C3 alkyl group for R2 of the present application. It unambiguously comprises an -O-CO- moiety for L1. The now-amended Formula (1) variables of “m” and “n” of the present application are clearly met by the limitations of the V″101 and             
                -
                
                    
                        
                            
                                R
                            
                            
                                102
                            
                        
                    
                    
                        
                            
                                C
                            
                            
                                F
                            
                        
                    
                
                -
            
         moieties of Formula (b1-r-an12) of Arai. Thus, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (United States Patent Publication No. US 2015/0086911 A1), hereinafter Tsuruta.
6.	Regarding Claims 1, 3-7, and 11-13, Tsuruta teaches (Paragraphs [0051-0166]) an onium salt having the formula (1) of the instant application. Tsuruta teaches (Paragraphs [0051-0166]) the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 is trifluoromethyl, and Rf4 is hydrogen. Tsuruta teaches (Paragraphs [0051-0166]) a photoacid generator comprising the onium salt. Tsuruta teaches (Paragraphs [0009-0042]) a chemically amplified resist composition comprising the photoacid generator. Tsuruta teaches (Paragraphs [0262-0443]) a base polymer comprising recurring units adapted for polarity switch under the action of acid. Tsuruta teaches (Paragraphs [0262-0443]) the base polymer having at least one type of recurring unit selected from the formulae (A1) and (A2) of the instant application. Tsuruta teaches (Paragraphs [0262-0443]) the base polymer having at least one type of recurring unit selected from the formulae (B) to (E) of the instant application. Tsuruta teaches (Paragraphs [0262-0443]) the base polymer further comprising recurring units of at least one type selected from recurring units having the fomulae (F1) to (F4) of the instant application. Tsuruta teaches (Paragraphs [0051-0166]) the onium salt having the formula (1) of the instant application, wherein Rf1 and/or Rf2 is fluorine. Tsuruta teaches (Paragraphs [0051-0166]) the onium salt having the formula (1a) of the instant application. Tsuruta teaches (Paragraphs [0051-0166]) the onium salt comprising the sulfonate anion in the onium salt wherein it comprises at least one of the formulae of Claim 13 of the present application.
7.	Regarding Claims 8-10, Tsuruta teaches (Paragraphs [0481-0492]) applying the resist composition onto a substrate to form a resist film thereon. Tsuruta teaches (Paragraphs [0481-0492]) exposing a selected region of the resist film to high-energy radiation. Tsuruta teaches (Paragraphs [0481-0492]) developing the exposed resist film in a developer. Tsuruta teaches (Paragraphs [0481-0492]) the developing step uses an alkaline aqueous solution as the developer. thereby forming a positive pattern in which an exposed region of the resist film is dissolved away and an unexposed region of the resist film is not dissolved. Tsuruta teaches (Paragraphs [0481-0492]) the developing step uses an organic solvent as the developer, thereby forming a negative pattern in which an unexposed region of the resist film is dissolved away and an exposed region of the resist film is not dissolved.

8.	Claims 1-2, 4-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai et al. (United States Patent Publication No. US 2019/0384174 A1), hereinafter Arai.
9.	Regarding Claims 1-2, 4-6, and 11-12, Arai teaches (Paragraphs [0385-0615]) an onium salt having the formula (1) of the instant application. Arai teaches (Paragraphs [0385-0615]) the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 and Rf4 each are hydrogen. Arai teaches (Paragraphs [0385-0615]) a photoacid generator comprising the onium salt. Arai teaches (Paragraphs [0385-0615]) a chemically amplified resist composition comprising the photoacid generator. Arai teaches (Paragraphs [0059-0384]) a base polymer comprising recurring units adapted for polarity switch under the action of acid. Arai teaches (Paragraphs [0059-0384]) the base polymer having at least one type of recurring unit selected from the formulae (A1) and (A2) of the instant application. Arai teaches (Paragraphs [0059-0384]) the base polymer having at least one type of recurring unit selected from the formulae (B) to (E) of the instant application. Arai teaches (Paragraphs [0385-0615]) the onium salt having the formula (1) of the instant application, wherein Rf1 and/or Rf2 is fluorine. Arai teaches (Paragraphs [0385-0615]) the onium salt having the formula (1a) of the instant application.
10.	Regarding Claims 8-10, Arai teaches (Paragraphs [0714-0768]) applying the resist composition onto a substrate to form a resist film thereon. Arai teaches (Paragraphs [0714-0768]) exposing a selected region of the resist film to high-energy radiation. Arai teaches (Paragraphs [0714-0768]) developing the exposed resist film in a developer. Arai teaches (Paragraphs [0714-0768]) the developing step uses an alkaline aqueous solution as the developer. thereby forming a positive pattern in which an exposed region of the resist film is dissolved away and an unexposed region of the resist film is not dissolved. Arai teaches (Paragraphs [0714-0768]) the developing step uses an organic solvent as the developer, thereby forming a negative pattern in which an unexposed region of the resist film is dissolved away and an exposed region of the resist film is not dissolved.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
12.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (United States Patent Publication No. US 2015/0086911 A1), hereinafter Tsuruta.
14.	Although the claims are deemed to be anticipated by Tsuruta for the reasons above, the following is offered in the interest of compact prosecution in the event the Applicant can demonstrate that Tsuruta is not anticipatory.
15.	Regarding Claims 1, 3-7, and 11-13, Tsuruta teaches (Paragraphs [0009-0042]) a chemically amplified resist composition comprising the photoacid generator. Tsuruta teaches (Paragraphs [0262-0443]) a base polymer comprising recurring units adapted for polarity switch under the action of acid. Tsuruta teaches (Paragraphs [0262-0443]) the base polymer having at least one type of recurring unit selected from the formulae (A1) and (A2) of the instant application. Tsuruta teaches (Paragraphs [0262-0443]) the base polymer having at least one type of recurring unit selected from the formulae (B) to (E) of the instant application. Tsuruta teaches (Paragraphs [0262-0443]) the base polymer further comprising recurring units of at least one type selected from recurring units having the fomulae (F1) to (F4) of the instant application.
16.	Regarding Claims 8-10, Tsuruta teaches (Paragraphs [0481-0492]) applying the resist composition onto a substrate to form a resist film thereon. Tsuruta teaches (Paragraphs [0481-0492]) exposing a selected region of the resist film to high-energy radiation. Tsuruta teaches (Paragraphs [0481-0492]) developing the exposed resist film in a developer. Tsuruta teaches (Paragraphs [0481-0492]) the developing step uses an alkaline aqueous solution as the developer. thereby forming a positive pattern in which an exposed region of the resist film is dissolved away and an unexposed region of the resist film is not dissolved. Tsuruta teaches (Paragraphs [0481-0492]) the developing step uses an organic solvent as the developer, thereby forming a negative pattern in which an unexposed region of the resist film is dissolved away and an exposed region of the resist film is not dissolved.
17.	However, Applicant may be able to demonstrate that Tsuruta does not explicitly teach an onium salt having the formula (1) of the instant application. Furthermore, Applicant may be able to demonstrate that Tsuruta does not explicitly teach the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine, Rf3 is trifluoromethyl, and Rf4 is hydrogen. Furthermore, Applicant may be able to demonstrate that Tsuruta does not explicitly teach a photoacid generator comprising the onium salt. Furthermore, Applicant may be able to demonstrate that Tsuruta does not explicitly teach the onium salt having the formula (1) of the instant application, wherein Rf1 and/or Rf2 is fluorine. Furthermore, Applicant may be able to demonstrate that Tsuruta does not explicitly teach the onium salt having the formula (1a) of the instant application. Furthermore, Applicant may be able to demonstrate that Tsuruta does not explicitly teach the onium salt comprising the sulfonate anion in the onium salt wherein it comprises at least one of the formulae of Claim 13 of the present application.
18.	Tsuruta teaches (Paragraphs [0051-0166]) formulae which comprise variable moieties for which the scope of which comprises an onium salt having the formula (1) of the instant application. Tsuruta teaches (Paragraphs [0051-0166]) formulae which comprise variable moieties for which the scope of which comprises the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 is trifluoromethyl, and Rf4 is hydrogen. Tsuruta teaches (Paragraphs [0051-0166]) formulae which comprise variable moieties for which the scope of which comprises a photoacid generator comprising the onium salt. Tsuruta teaches (Paragraphs [0051-0166]) formulae which comprise variable moieties for which the scope of which comprises the onium salt having the formula (1) of the instant application, wherein Rf1 and/or Rf2 is fluorine. Tsuruta teaches (Paragraphs [0051-0166]) formulae which comprise variable moieties for which the scope of which comprises the onium salt having the formula (1a) of the instant application. Tsuruta teaches (Paragraphs [0051-0166]) formulae which comprise variable moieties for which the scope of which comprises the onium salt comprising the sulfonate anion in the onium salt wherein it comprises at least one of the formulae of Claim 13 of the present application. Thus, Tsuruta teaches a finite number of identified, predictable solutions, with a reasonable expectation of success, for an onium salt having the formula (1) of the instant application.
19.	Thus, it would have been obvious to try an onium salt having the formula (1) of the instant application. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

20.	Claims 1-2, 4-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (United States Patent Publication No. US 2019/0384174 A1), hereinafter Arai.
21.	Although the claims are deemed to be anticipated by Arai for the reasons above, the following is offered in the interest of compact prosecution in the event the Applicant can demonstrate that Arai is not anticipatory.
22.	Regarding Claims 1-2, 4-6, and 11-12, Arai teaches (Paragraphs [0385-0615]) a chemically amplified resist composition comprising the photoacid generator. Arai teaches (Paragraphs [0059-0384]) a base polymer comprising recurring units adapted for polarity switch under the action of acid. Arai teaches (Paragraphs [0059-0384]) the base polymer having at least one type of recurring unit selected from the formulae (A1) and (A2) of the instant application. Arai teaches (Paragraphs [0059-0384]) the base polymer having at least one type of recurring unit selected from the formulae (B) to (E) of the instant application.
23.	Regarding Claims 8-10, Arai teaches (Paragraphs [0714-0768]) applying the resist composition onto a substrate to form a resist film thereon. Arai teaches (Paragraphs [0714-0768]) exposing a selected region of the resist film to high-energy radiation. Arai teaches (Paragraphs [0714-0768]) developing the exposed resist film in a developer. Arai teaches (Paragraphs [0714-0768]) the developing step uses an alkaline aqueous solution as the developer. thereby forming a positive pattern in which an exposed region of the resist film is dissolved away and an unexposed region of the resist film is not dissolved. Arai teaches (Paragraphs [0714-0768]) the developing step uses an organic solvent as the developer, thereby forming a negative pattern in which an unexposed region of the resist film is dissolved away and an exposed region of the resist film is not dissolved.
24.	However, Applicant may be able to demonstrate that Arai not explicitly teach an onium salt having the formula (1) of the instant application. Furthermore, Applicant may be able to demonstrate that Arai not explicitly teach the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 and Rf4 each are hydrogen. Furthermore, Applicant may be able to demonstrate that Arai not explicitly teach a photoacid generator comprising the onium salt. Furthermore, Applicant may be able to demonstrate that Arai not explicitly teach the onium salt having the formula (1) of the instant application, wherein Rf1 and/or Rf2 is fluorine. Furthermore, Applicant may be able to demonstrate that Arai not explicitly teach the onium salt having the formula (1a) of the instant application.
25.	Arai teaches (Paragraphs [0385-0615]) formulae which comprise variable moieties for which the scope of which comprises an onium salt having the formula (1) of the instant application. Arai teaches (Paragraphs [0385-0615]) formulae which comprise variable moieties for which the scope of which comprises the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 and Rf4 each are hydrogen. Arai teaches (Paragraphs [0385-0615]) formulae which comprise variable moieties for which the scope of which comprises a photoacid generator comprising the onium salt. Arai teaches (Paragraphs [0385-0615]) formulae which comprise variable moieties for which the scope of which comprises the onium salt having the formula (1) of the instant application, wherein Rf1 and/or Rf2 is fluorine. Arai teaches (Paragraphs [0385-0615]) formulae which comprise variable moieties for which the scope of which comprises the onium salt having the formula (1a) of the instant application. Thus, Arai teaches a finite number of identified, predictable solutions, with a reasonable expectation of success, for an onium salt having the formula (1) of the instant application.
26.	Thus, it would have been obvious to try an onium salt having the formula (1) of the instant application. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
28.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
29.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/29/2022